Case 1:99-mc-09999 Document 1063 Filed 09/24/20 Page 1 of 3 PageID #: 107691




                     UNITED STATES DISTRICT COURT FOR THE
                        FOR THE DISTRICT OF DELAWARE


                                                     :
MITAS ENDUSTRI SANAYI TICARET A.S.                        Civil Action No. _______________

                                Plaintiff,           :
                        v.                           :
VALMONT INDUSTRIES, INC.                             :
                                Defendant.           :


             PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff Mitas Endustri Sanayi Ticaret A.S. (“Mitas”) hereby moves for an Order in the

form attached hereto authorizing Plaintiff to file its Complaint, Plaintiff’s Motion for a

Temporary Restraining Order and a Preliminary Injunction, Plaintiff’s Memorandum of Law In

Support of its Motion for a Temporary Restraining Order and a Preliminary Injunction, and the

supporting Declaration of Baris Karabag (“the Pleadings”) under seal.

       This Court has recently noted that “[t]he common law right of access clearly attaches to

pleadings such as complaints. It is not an absolute right, however. . . . To overcome the ‘strong

presumption of openness,’ the court is supposed to articulate ‘compelling, countervailing

interests to be protected.’” Takeda Pharm. U.S.A., Inc. v Mylan Pharm., Inc., 2019 WL

6910264, at *1 (D. Del. Dec. 19, 2019); see also Crum & Crum Enterprises, Inc. v. NDC of

California, L.P., 2011 WL 886356, at *6 (D. Del Mar. 10, 2011) (“having determined that there

is good cause to maintain the confidentiality of the disputed portions of [certain] testimony . . .

the Court will also grant Plaintiff’s motion to seal”).

       “Good cause is established on a showing that disclosure will work a clearly defined and

serious injury to the party seeking closure,” and “[t]he injury must be shown with specificity.”

                                                 1
PHIL1 9135216v.1
Case 1:99-mc-09999 Document 1063 Filed 09/24/20 Page 2 of 3 PageID #: 107692




Publicker Industries, Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984) (noting that, “[t]he

exception that is closest to this case is the protection of a party’s interest in confidential

commercial information, such as a trade secret, where there is a sufficient threat of irreparable

harm.” (citation omitted)).

        As is more thoroughly discussed in the Pleadings, Mitas is bringing an action against

Valmont Industries, Inc. (“Valmont”) for knowing, willful, and ongoing theft of Mitas’s

confidential information and trade secrets, its tortious interference with Mitas’s contracts with

certain of its key employees, and for deceptive trade practices and unjust enrichment. Valmont

induced Mitas to engage in discussions regarding a purported “joint venture,” but determined

that it would be more cost-effective to simply poach Mitas’s key employees rather than

consummate a joint venture transaction. Valmont subsequently hired key Mitas employees to

compete directly against Mitas, which it knew was in violation of their employment contracts

with Mitas, including their non-competition and confidentiality provisions.

        Mitas has filed a Complaint seeking damages and injunctive relief, and a Motion for a

Temporary Restraining Order and a Preliminary Injunction, requesting that the Court enjoin

Valmont from continuing to misappropriate and use Mitas’s confidential information and trade

secrets, and from interfering with its contractual relationships. In order to establish that Mitas

is entitled to this relief, Mitas has described, in detail, its trade secrets, including but not limited

to: (i) the names of Mitas’s vendors and suppliers; (ii) the names and responsibilities of Mitas’s

key former employees; (iii) the names of Mitas’s current and prospective customers;

(iv) descriptions of current contracts and projects that Mitas is actively competing for or




                                                   2
PHIL1 9135216v.1
Case 1:99-mc-09999 Document 1063 Filed 09/24/20 Page 3 of 3 PageID #: 107693




anticipates bidding on; and (v) the specific prices of Mitas’s recent bids for certain of these

contracts and projects.

        Mitas will suffer irreparable harm if the Pleadings are not permitted to be redacted or

sealed. If the public is permitted to view the confidential and proprietary information described

therein, Mitas’s competitors could use this information against Mitas. As the Third Circuit

Court of Appeals emphasized in Publicker Industries, “the protection of a party’s interest in

confidential commercial information, such as a trade secret . . . is a sufficient threat of irreparable

harm.” Publicker Industries, Inc., 733 F.2d at 1071 (citation omitted).

                                          CONCLUSION

        For these reasons, Plaintiff respectfully requests that the Court grant Plaintiff’s Motion

for Leave to File Under Seal.

 Dated: September 24, 2020                                  KLEHR HARRISON
                                                            HARVEY BRANZBURG LLP


 OF COUNSEL                                                 /s/ David S. Eagle
                                                            David S. Eagle (DE Bar No. 3387)
 Scott S. Balber (pro hac vice to be filed)                 Sean M. Brennecke (DE Bar No. 4686)
 Robert Dawes (pro hac vice to be filed)                    919 Market Street, Suite 1000
 HERBERT SMITH FREEHILLS                                    Wilmington, Delaware 19801
 NEW YORK LLP                                               Telephone: (302) 552-5501
 450 Lexington Ave, 14th Floor                              deagle@klehr.com
 New York, New York 10017                                   sbrennecke@klehr.com
 Tel: (917) 542-7600
 Fax: (917) 542-7601
 Scott.Balber@hsf.com                                       Attorneys for Plaintiff Mitas Endustri
 Robert.Dawes@hsf.com                                       Sanayi Ticaret A.S.




                                                  3
PHIL1 9135216v.1
